PEARSON, J.


                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


           JOSEPH ROBINSON,                       )
                                                  )             CASE NO. 4:18CV1817
                  Plaintiff,                      )
                                                  )
                     v.                           )         JUDGE BENITA Y. PEARSON
                                                  )
 UNITED STATES OF AMERICA, et al.,                )
                                                  )        MEMORANDUM OF OPINION
                Defendants.                       )             AND ORDER




       Pro se Plaintiff Joseph Robinson filed this Bivens action against the United States of

America, former Elkton Federal Correctional Institution (“FCI Elkton”) Warden Steven

Merlak, the Estate of former FCI Elkton Corrections Officer Jonathan Traylor, FCI Elkton

Captain John Doe, FCI Lieutenant John Doe, FCI Elkton Nurse Rineheart, and FCI Elkton Dr.

Dunlop. ECF No. 1. Plaintiff also includes claims under the Federal Tort Claims Act,

codified at 28 U.S.C. § 2671 et seq. (“FTCA”). Id. In his Complaint, Plaintiff alleges Traylor

assaulted him and the other Defendants did not adequately protect him or provide medical

treatment. He seeks monetary relief.

       For the following reasons, the Court dismisses Plaintiff’s Bivens claims for retaliation

and due process and his Eighth Amendment claims against Merlak, Captain John Doe,

Lieutenant John Doe, Nurse Rineheart, and Dr. Dunlop. Plaintiff’s claims under the FTCA
(4:18CV1817)

are dismissed against all Defendants. Remaining is Plaintiff’s claim for excessive force

against Traylor or his Estate.

                                         I. Background

       Plaintiff avers he was physically assaulted by Traylor at 11:40 p.m. on June 8, 2017.

ECF No. 1 at PageID #: 4. He alleges Traylor came by his cubicle and attempted to provoke

an altercation. Id. He states that, when Traylor was unable to provoke Plaintiff to initiate

physical aggression, Traylor left the cubicle and ordered Plaintiff to follow him into the

bathroom. Id. Plaintiff complied. Id. Plaintiff alleges Traylor took off his radio and attacked

Plaintiff, pushing him against the wall and striking him in the mouth. Id. Plaintiff contends

Traylor also struck him hard in the chest, causing Plaintiff’s heart to go into an irregular

rhythm. Id. at PageID #: 5. Plaintiff asserts he pushed Traylor back. Id. Traylor lost his

balance and fell, striking his head on a stool. Id. Plaintiff claims he attempted to leave the

bathroom, but Traylor stood up and attacked him again. Id. Traylor tackled him, pinning him

to the floor. Id. Plaintiff pushed Traylor off of him. Id. Plaintiff alleges Traylor grabbed

Plaintiff’s genitals and twisted them to bring Plaintiff back to the floor. Id. Plaintiff alleges

Traylor did not release his genitals, so Plaintiff placed Traylor in a choke hold until Traylor

released him. Id.

       When the physical altercation ended, Traylor ordered Plaintiff to come to his office.

Id. at PageID #: 6. Plaintiff refused, stating he required medical attention. Id. He avers his

heart was racing and had an irregular beat. Id. at PageID #: 5-6. Traylor eventually called

Lieutenant Doe. Id. at PageID #: 6. Plaintiff indicates he lost consciousness as he attempted


                                                 2
(4:18CV1817)

to follow Doe to his office. Id. Upon regaining consciousness, Plaintiff claims he was taken

into a room in which the Officers photographed his injuries. Id. Plaintiff noticed he was

bleeding from his genitals. Id. An ambulance was summoned. Id. Plaintiff avers he noticed

his heart rate was close to 200 beats per minute on the heart monitor in the ambulance. Id.

Plaintiff remained in the hospital for five days. Id.

       Plaintiff asserts he was placed in the Special Housing Unit (“SHU”) for five months

upon his return to FCI Elkton. Id. at PageID #: 7. He alleges he learned Traylor had

committed suicide. Id. Plaintiff was charged with assaulting an officer. Id. Plaintiff

contends he was denied due process and was the victim of retaliation. Id. He also contends

Merlak, Captain Doe and Lieutenant Doe failed to protect him in violation of the Eighth

Amendment when they knew or should have known that Traylor had a history of inappropriate

interactions with inmates. Id. at PageID #: 7-8. Finally, Plaintiff asserts tort claims of

negligent failure to protect and negligent hiring and supervision. Id. at PageID #: 8.

                                  II. Standard for Dismissal

       Pro se pleadings are liberally construed by the Court. Boag v. MacDougall, 454 U.S.

364, 365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972). Nonetheless, the

district court is required to dismiss an in forma pauperis action under 28 U.S.C. §1915(e) if it

fails to state a claim upon which relief can be granted, or if it lacks an arguable basis in law or

fact. Neitzke v. Williams, 490 U.S. 319 (1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir.

1990); Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). An action has no

arguable basis in law when a defendant is immune from suit or when a plaintiff claims a


                                                 3
(4:18CV1817)

violation of a legal interest which clearly does not exist. Neitzke, 490 U.S. at 327. An action

has no arguable factual basis when the allegations are delusional or rise to the level of the

irrational or “wholly incredible.” Denton v. Hernandez, 504 U.S. 25, 32 (1992); Lawler, 898

F.2d at 1199.

       When determining whether the Plaintiff has stated a claim upon which relief can be

granted, the Court must construe the Complaint in the light most favorable to the Plaintiff,

accept all factual allegations as true, and determine whether the Complaint contains “enough

fact to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007). The Plaintiff's obligation to provide the grounds for relief “requires

more than labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do.” Id. Although a Complaint need not contain detailed factual allegations,

its “factual allegations must be enough to raise a right to relief above the speculative level on

the assumption that all the allegations in the Complaint are true.” Id. The Court is “not bound

to accept as true a legal conclusion couched as a factual allegation.” Papasan v. Allain, 478

U.S. 265, 286 (1986). The Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009),

further explains the “plausibility” requirement, stating that “a claim has facial plausibility

when the Plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. Furthermore,

“the plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a

sheer possibility that a defendant acted unlawfully.” Id. This determination is a




                                                 4
(4:18CV1817)

“context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id.

                                    III. Law and Analysis

                                      A. Bivens Claims

       Before proceeding to the merits of this claim, the Court must decide whether Bivens

provides Plaintiff with a cognizable cause of action in this context. In Bivens, the United

States Supreme Court recognized an implied damages action to compensate persons injured by

federal officers who violated the Fourth Amendment’s prohibition against unreasonable

searches and seizures. Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388, 397 (1971). The Supreme Court has since allowed Bivens remedies in only two

other contexts: (1) in a Fifth Amendment gender-discrimination case, Davis v. Passman, 442

U.S. 228 (1979); and (2) in an Eighth Amendment Cruel and Unusual Punishments Clause

case, Carlson v. Green, 446 U.S. 14 (1980). The Supreme Court has not approved of an

implied damages remedy under the Constitution itself. Ziglar v. Abbasi, 137 S. Ct. 1843,

1855 (2017).

       The Supreme Court recently clarified in Ziglar that federal courts should refrain from

extending Bivens outside of the three specific contexts in which it has already been applied,

absent the presence of special factors. Id. at 1860. Congress provides a specific damages

remedy for plaintiffs whose constitutional rights were violated by state officials through 42

U.S.C. § 1983. Id. at 1854. Congress did not provide a corresponding remedy for

constitutional violations by federal officials. Id. The Supreme Court explained the decision to


                                               5
(4:18CV1817)

limit the implied damages remedy, stating that Bivens, Davis, and Carlson were decided at a

time when the prevailing law assumed that a proper function of the courts was to “provide

such remedies as are necessary to make effective” a statute’s purpose. Id. at 1855 (quoting

J.I. Case Co. v. Borak, 377 U.S. 426, 433 (1964)). The Court has since adopted a far more

cautious approach, looking instead to statutory intent to determine whether Congress intended

to create a private right of action under those circumstances. Id. at 1855-56 (citing Alexander

v. Sandoval, 532 U.S. 275, 286 (2001); Touche Ross & Co. v. Redington, 442 U.S. 560, 568

(1979)). “Similar caution must be exercised with respect to damages actions implied to

enforce the Constitution itself.” Id. at 1848. While Bivens is still well-settled law in its own

context, expanding Bivens to new contexts is now “disfavored.” Ashcroft v. Iqbal, 556 U.S.

662, 675 (2009).

       Therefore, when a plaintiff seeks to assert an implied cause of action under the

Constitution, “separation-of-powers principles should be central to the analysis.” Ziglar, 137

S. Ct. at 1857. Specifically, Courts should ask whether Congress or the judiciary should

decide when to authorize a damages suit. Id. (citing Bush v. Lucas, 462 U.S. 367, 380

(1983)). The Supreme Court states that most often, this question will be answered in favor of

Congress, because the Legislature is in a better position to determine if the public interest will

be better served by creating a “new substantive legal liability.” Id. Bivens will not be

extended to a new context if there are “‘special factors counseling hesitation in the absence of

affirmative action by Congress.’” Id. (quoting Carlson, 446 U.S. at 18). If there are sound

reasons to think Congress might doubt the efficacy or necessity of a damages remedy as part


                                                6
(4:18CV1817)

of the system for enforcing the law and correcting a wrong, courts must refrain from creating

that kind of remedy. Id. at 1858. Furthermore, if there is an alternative remedial structure in

place to address a given situation, the Court should not infer a new Bivens cause of action. Id.



       Plaintiff seeks to assert Eighth Amendment, retaliation, and due process claims against

Defendants. While Carlson recognizes Bivens claims arising out of a violation of a prisoner’s

Eighth Amendment rights, Plaintiff’s retaliation and due process claims are not recognized

under Bivens. See Ziglar, 137 S. Ct. at 1860. Nor are there any reasons to infer a new Bivens

cause of action for these claims. Accordingly, the Court will not extend a damages remedy

under Bivens for Plaintiff’s retaliation and due process claims.



       Furthermore, Plaintiff’s Eighth Amendment claims against Merlak, Captain Doe, and

Lieutenant Doe are based on a theory of respondeat superior liability. In order to state a claim

under Bivens, a plaintiff must allege that the individual defendant was personally involved in

the alleged deprivation of the Plaintiff’s constitutional rights. See Nwaebo v. Hawk-Sawyer,

83 F. App’x 85, 86 (6th Cir. 2003) (citing Rizzo v. Goode, 423 U.S. 362, 373-77 (1976); Hall

v. United States, 704 F.2d 246, 251 (6th Cir.1983)); Kesterson v. Fed. Bureau of Prisons, 60

F. App’x 591, 592 (6th Cir. 2003); see also Steele v. Fed. Bureau of Prisons, 355 F.3d 1204,

1214 (10th Cir.2003) (to be subject to Bivens liability, a Defendant must have had “direct,

personal participation” in the constitutional violation). Plaintiff alleges these Defendants

knew or should have known Traylor was capable of violence. Plaintiff does not, however,


                                                7
(4:18CV1817)

allege facts suggesting these Defendants were personally involved in the alleged assault. His

allegations against these Defendants are insufficient.

        Similarly, Plaintiff includes Dr. Dunlop and Nurse Rineheart as Defendants, but fails

to make any factual allegations pertaining to them in the Complaint. Instead, Plaintiff states,

without explanation, that he was denied medical treatment. ECF No. 1 at PageID #: 6. He

admits an ambulance was summoned for him, and he spent five days in the hospital following

the incident. Id. Plaintiff’s factual allegations are therefore insufficient to state a claim for

denial of medical care.

        B. Claims Under the FTCA

        The Westfall Act immunizes federal employees from liability for torts they commit

when acting within the scope of their federal employment. 28 U.S.C. § 2679(b)(1). When a

federal employee acts within the scope of her employment and commits a tort, any relief for

that tort must be sought against the Government under the FTCA. The United States, as a

sovereign, is immune from suit unless it explicitly waives its immunity. United States v.

Sherwood, 312 U.S. 584, 590-91 (1941). The FTCA provides the exclusive jurisdictional

basis for tort claims against the United States and its employees for actions committed in the

cope of their employment. 28 U.S.C. § 2679(b)(1). By enacting the FTCA, Congress waived

the United States’ sovereign immunity under very limited circumstances for claims against the

federal government arising from torts committed by federal employees who are acting within

the scope of their employment. 28 U.S.C. §§ 1346(b)(1), 2679(d)(1); United States v.

Orleans, 425 U.S. 807, 813-14 (1976). Congress defined the exact terms and conditions upon


                                                 8
(4:18CV1817)

which the government may be sued, and the terms of the United States’ consent define the

parameters of federal court jurisdiction to entertain suits brought against the United States.

Orleans, 425 U.S. at 814; Honda v. Clark, 386 U.S. 484, 501 (1967).

       The parameters placed on these tort claims dictate that they “shall forever be barred

unless . . . presented in writing to the appropriate Federal agency within two years after such

claim accrues.” 28 U.S.C. § 2401(b). The timely filing of an administrative claim is a

requirement of the FTCA. Dolan v. U.S., 514 F.3d 587, 593 (6th Cir. 2008). If the

administrative requirements of the FTCA have not been fulfilled, the case must be dismissed.

Id. A court cannot extend the waiver of immunity beyond what Congress intended. United

States v. Kubrick, 444 U.S. 111, 117-18 (1979). Section 2401(b) is a condition of the United

States’ waiver of immunity that must be interpreted solely by reference to federal law.

Plaintiff has given no indication that he has exhausted his administrative remedies prior to

filing this action. Consequently, his claims under the FTCA are premature and must be

dismissed.

                                        IV. Conclusion

       Accordingly, Plaintiff’s Bivens claims for retaliation and due process and his Eighth

Amendment claims against Merlak, Captain John Doe, Lieutenant John Doe, Nurse Rineheart,

and Dr. Dunlop are dismissed. 28 U.S.C. § 1915(e). His claims under the FTCA are

dismissed against all Defendants. Id. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3),

that an appeal from this decision could not be taken in good faith. This action shall proceed

solely against Traylor or his Estate on Plaintiff’s excessive force claim.


                                                9
(4:18CV1817)

         Plaintiff has not provided U.S. Marshal forms or summonses to serve this Defendant.

Without these documents, the Clerk’s Office cannot forward this matter to the U.S. Marshal

for service. Accordingly, Plaintiff is ordered to provide U.S. Marshal forms and summonses

for the Defendant and any other party requiring service of process of the Complaint pursuant

to Fed. R. Civ. P. 4(i) within thirty (30) days of this order. Plaintiff is further ordered to send

a “Notice of Compliance,” with an appropriate case caption for filing, with the completed

forms. The Clerk’s Office is directed to mail sufficient marshal forms and summonses to

Plaintiff with a copy of this

order. Plaintiff is notified that failure to supply the marshal forms and summonses within

thirty

(30) may result in dismissal of this action without further notice.



                                      IT IS SO ORDERED.



            March 19, 2019                                    /s/ Benita Y. Pearson
                Date                                          Benita Y. Pearson
                                                          United States District Judge




                                                 10
